Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 5, 2015

                                      No. 04-15-00604-CV

                          IN THE INTEREST OF E.J.G., A CHILD,

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVL00732 D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
       In this appeal, the reporter’s record was due on October 26, 2015. See TEX. R. APP. P.
35.1. On October 29, 2015, court reporter David J. Laurel filed a notification of late reporter’s
record. It states the reporter has not received a designation of record or payment for the record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within THIRTY DAYS after the clerk’s record is filed, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than THIRTY DAYS from the date Appellant files written proof showing compliance with this
order. See id. R. 35.3(c) (limiting an extension of time to file the record in a regular appeal to
thirty days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court